— Order, Supreme Court, New York County (Bernard Nadel, J.), entered on September 24, 1982, unanimously affirmed, without costs and without disbursements. (See Rosenman Corp. v City of New York, 87 AD2d 564.) This court grants defendant-appellant’s motion, made upon oral argument, for leave to appeal to the Court of Appeals and certifies the following question: “Was the order of the Supreme Court, as affirmed by this court, properly made?” Concur — Murphy, P. J., Silverman, Bloom, Milonas and Kassal, JJ.